Citation Nr: 9919949	
Decision Date: 07/21/99    Archive Date: 07/28/99

DOCKET NO.  97-33 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE


Entitlement to a certificate of eligibility for financial 
assistance in the purchase of one automobile or other 
conveyance and/or basic entitlement to necessary adaptive 
equipment.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. K. ErkenBrack, Counsel







INTRODUCTION

The veteran served on active duty from January 1960 to 
January 1963.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision in September 1997 of the 
Department of Veterans Affairs (VA) Regional Office (RO) at 
Waco, Texas.  The RO denied entitlement to a certificate of 
eligiiblity for financial assistance in the purchase of one 
automobile or other conveyance and/or basic entitlement to 
necessary adaptive equipment.  

The September 1997 rating decision shows that service 
connection was in effect for residuals of a laminectomy of 
the first, second, third and fourth lumbar vertebrae (L1, 2, 
3, 4) with nerve root involvement, rated as 60 percent 
disabling.  A total compensation rating based on individual 
unemployability had been in effect since August 1976.  
Entitlement to benefits under Chapter 35, Title 38, United 
States Code, has been established since April 1978.  


FINDINGS OF FACT

1.  All the evidence necessary for an equitable disposition 
of the veteran's claim has been obtained by VA.  

2.   Service connected residuals of laminectomies, L1, 2, 3 
and 4, are not shown to have resulted in loss of use of a 
hand or a foot so that the remaining function of such 
extremity would be equally or nearly equally well served by 
an amputation and prosthesis.  


CONCLUSION OF LAW

The criteria for a certificate of eligibility for financial 
assistance in the purchase of one automobile or other 
conveyance and/or basic entitlement to necessary adaptive 
equipment have not been met.  38 U.S.C.A. §§ 3901, 3902, 
5107(a) (West 1991 & West 1999);  38 C.F.R. §§ 3.350, 3.808, 
4.3, 4.63, 4.124a, Diagnostic Code 8521 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service connection has been established for residuals of a 
laminectomy, L1, 2, 3, 4, with nerve root involvement, rated 
as 60 percent disabling.  

VA magnetic resonance imaging (MRI) of the lumbar spine was 
performed in March 1997.  History was recorded of low back 
pain over 5-6 months and numbness of the right lateral leg 
and foot.  X-rays had shown disc disease with questionable 
bony erosions.  The L5 vertebral body was displaced 
posteriorly relative to L4 and the anterior aspect of L5 was 
wedge-shaped.  L3 findings were consistent with sclerosis.  
It was noted that a laminectomy had been performed at the L2, 
3 and 4 levels.  Moderate bilateral facet degenerative 
changes were noted at L2-3.  Anterior projecting osteophytes 
were present at that level.  A diffuse disc bulge was present 
without central canal or definite neuroforaminal stenosis at 
L3-4.  Moderate bilateral facet and anterior degenerative 
changes were noted.  A diffuse disc bulge was present with 
central canal narrowing and bilateral neuroforaminal 
attenuation at L4-5.  Facet degenerative changes and anterior 
projecting osteophytes were present.  Gas was present within 
the L5-S1 disc.  The anterior aspect of L5 was destroyed.  A 
diffuse disc bulge was present.  Bilateral facet degenerative 
changes were identified at this level.  Fragmentation and 
deformity of the right femoral head were present.  

The impressions were that the L5 vertebral body was displaced 
posteriorly relative to L4; a bulging disc was present at the 
L4-5 level, which caused central canal narrowing; bilateral 
neural foraminal narrowing was also present; the bulging disc 
at L3-L4 did not cause significant central canal or neural 
foraminal narrowing; a broad-based disc bulge was present at 
L5-S1, which caused central canal narrowing; there were 
multilevel degenerative changes with the lumbosacral spine.  

VA outpatient treatment records show that the veteran was 
seen for right knee pain in May 1997.  History was recorded 
that injections had not helped.  He reportedly experienced 
pain on weight-bearing.  There had been no locking or giving 
way.  The physical examination revealed no effusion but there 
was synovitis.  Range of motion was from 3 degrees' extension 
to 115 degrees' flexion.  Instability was not found.  There 
was mild tenderness.  X-rays showed mild degenerative changes 
with satisfactory alignment.  Degenerative joint disease of 
the right knee was assessed.  

VA outpatient treatment records show that the veteran was 
seen for right knee, leg and for back complaints in September 
1997.  The physical examination showed that range of motion 
of the right knee was from 0 to 110 degrees, with crepitus.  
There was no laxity.  There was decreased sensation of the 
right ankle and foot with mild paresthesia.  Straight leg 
raising was negative.  Deep tendon reflexes were negative.  
The assessment was lumbar spondylosis with right lower 
extremity neurogenic pain.  It also was indicated that the 
veteran was wheelchair bound and needed help with the 
activities of daily living and chores.  No cause was 
identified.  An examination reportedly was within normal 
limits.  

On a VA examination in August 1998, the purpose was to 
ascertain the functional impairment of the veteran's lower 
extremities due to residuals of the laminectomy, L1 through 
L4.  History was recorded of the laminectomy many years 
previously for herniated nucleus pulposus, L1 through L4.  
Several years after the laminectomy, he began to have 
symptoms of nerve root involvement in his right lower 
extremity.  He had radiculopathy manifested by tingling and 
burning in his right foot and lower leg, which eventually led 
to complete numbness of the right foot and lower leg about a 
foot above his ankle.  


The MRI about a year previously was noted as showing the 
recurrence of a bulging disc.  The L5 body of the vertebra 
was displaced posteriorly and there was a bulging disc at 
L3/L4 with no central canal narrowing but a broad based disc 
bulge at L5-S1 with considerable central canal narrowing 
which the examiner thought explained his symptomatology.  It 
was expressed that a recurrence of the bulging disc at L5-S1 
was responsible for the veteran's condition.  

The physical examination revealed that the veteran was in a 
wheelchair with complaints of right foot and ankle numbness.  
He reportedly was in the wheelchair partly for this problem 
and also for right hip problems that prevented him from 
bearing weight on his right leg.  He could not bear weight on 
the right leg.  Straight leg raising was positive on the 
right at 10 degrees.  Straight leg raising was negative on 
the left.  Cross leg examination was positive on the right 
and negative on the left.  He could not sit up with his legs 
fully extended.  Forward flexion was to 15 degrees.  

Backward extension was at 0 degrees.  Lateral flexion was to 
15 degrees, bilaterally.  Rotation was to 28 degrees, 
bilaterally.  Pain at the extremes of motion was reported.  
His problem was expressed as a bulging disc at L5-S1.  The 
examiner's opinion was that the veteran's problems had 
nothing to do with the prior laminectomy.  They reportedly 
were a recurrence of his disc problems.  

Criteria

A certificate of eligibility for financial assistance in the 
purchase of one automobile or other conveyance will be 
provided any eligible veteran or service member whose 
service-connected disability includes loss or permanent loss 
of use of one or both feet or hands.  For adaptive equipment 
eligibility only, ankylosis of one or both knees or one or 
both hips due to service connected disability is sufficient 
for entitlement to financial assistance.  38 U.S.C.A. 
§§ 3901, 3902; 38 C.F.R. § 3.808.  

Adaptive equipment which is necessary to insure that the 
eligible person will be able to operate the automobile or 
other conveyance in a manner consistent with such person's 
safety shall be provided.  38 U.S.C.A. § 3902(b)(1).  The 
term adaptive equipment includes that special equipment 
necessary to assist the eligible person to get into and out 
of the vehicle.  38 U.S.C.A. § 3901.  

The term "loss of use" of a hand or foot is defined by 38 
C.F.R. § 3.350(a)(2) as that condition where no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of election below 
elbow or knee with use of a suitable prosthetic appliance.  
The determination will be made on the basis of the actual 
remaining function, whether the acts of grasping, 
manipulation, etc. in the case of the hand, or balance, 
propulsion, etc., in the case of a foot, could be 
accomplished equally well by an amputation stump with 
prosthesis.  Examples under 38 C.F.R. §§ 3.350(a)(2) and 4.63 
which constitute loss of use of a foot or hand are extremely 
unfavorable ankylosis of the knee, or complete ankylosis of 
two major joints of an extremity, or shortening of the lower 
extremity of 3 1/2 inches or more.  Also considered as loss 
of use of a foot under 38 C.F.R. § 3.350(a)(2) is complete 
paralysis of the external popliteal (common peroneal) nerve 
and consequent foot drop, accompanied by characteristic 
organic changes, including trophic and circulatory 
disturbances and other concomitants confirmatory of complete 
paralysis of this nerve.  Under 38 C.F.R. § 4.124a, 
Diagnostic Code 8521, complete paralysis also encompasses 
foot drop and slight droop of the first phalanges of all 
toes, an inability to dorsiflex the foot, loss of extension 
(dorsal flexion) of the proximal phalanges of the toes, loss 
of abduction of the foot, weakened adduction of the foot, and 
anesthesia covering the entire dorsum of the foot and toes.  

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent 
however, with the facts shown in every case  When after a 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the claimant.  38 
C.F.R. § 4.3.

Analysis

As a preliminary matter, the Board finds that the veteran's 
claim for increased disability compensation is well grounded.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  The Board is 
satisfied that all relevant facts have been properly 
developed to the extent possible and that no further duty to 
assist exists with respect to the claim.

The veteran has been provided a comprehensive evaluation in 
connection with his claim and other records have been 
obtained prior thereto.  The pertinent history has been 
considered and his treatment records reviewed.  Having 
reviewed the development completed in this appeal, the Board 
believes that the record is adequate for an informed 
determination regarding his request for automobile and 
specially adaptive equipment benefits.  

The veteran's entitlement to the automobile and equipment 
benefits depends on whether or not he suffers from loss or 
loss of use of the hands or feet that has been service 
connected.  Specifically, in this case, the issue is whether 
the residuals of the laminectomies of L1, 2, 3, and 4 have 
resulted in loss of use of the right foot.  It is neither 
claimed nor shown that he suffers any service connected loss 
of use involving the upper extremities or even the left foot.  
He has specifically claimed loss of use of the right foot due 
to the service connected disability.  What constitutes such 
loss is specifically defined under 38 C.F.R. §§ 3.350, 4.63, 
4.124, and Code 8521.  

While the veteran has considerably disabling service 
connected residuals of laminectomies of L1, 2, 3 and 4, such 
has not resulted in the loss of use of his right foot.  The 
examination of record in August 1998 specifically addressed 
the relationship between his service connected disabilities 
and his wheelchair bound status, even though specific loss of 
use of the right foot was not confirmed, and may not even 
exist.  

In any event, the August 1998 examination shows that the 
veteran was in a wheel chair due to weight-bearing 
restrictions caused by right hip and L5-S1 disc problems.  
The right femoral head (hip) had been shown to be fragmented 
and deformed on the March 1997 MRI.  Tingling and burning 
that led to complete numbness of the right foot and ankle 
were attributed to the L5-S1 disc bulge with concomitant 
central canal narrowing.  The inability to bear any weight on 
the right leg was ascribed to the right hip disorder.  The 
examiner expressed the opinion based on the examination that 
the veteran's problems had nothing to do with the prior 
laminectomies but, rather, the recurrence of a disc problem 
at L5-S1.  Hence, even if the veteran has loss of use of the 
right foot by reason of being wheel-chair bound, it cannot be 
attributed to his service connected residuals of 
laminectomies.  

The Board would add that the veteran does not display 
ankylosis of the right knee, ankylosis of at least two joints 
of the right lower extremity, or significant shortening of 
the right lower extremity.  Likewise, he does not display 
lower extremity paralysis of the peroneal nerve with 
footdrop.  Therefore, he does not demonstrate any usual 
manifestation that would amount to loss of use of the right 
foot.  His wheel-chair bound status obviously signifies that 
same level of disability that would be seen if there were 
actual loss of use of the right foot, but this status may 
prove to be temporary, depending on whether the right hip 
improves and how effective treatment of the disc bulge, L5-
S1, turns out to be.  The main point in this case is that 
service connected residuals of laminectomies, L1 - L4, are 
not instrumental in his wheel chair bound status.  

Since service connected disability does not include loss or 
loss of use of either hand or foot, the threshold requirement 
for assistance in the purchase of an automobile or other 
conveyance or specially adaptive equipment is not met.  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for a 
certificate of eligibility for financial assistance in the 
purchase of one automobile or other conveyance and/or basic 
entitlement to necessary adaptive equipment.


ORDER

A certificate of eligibility for financial assistance in the 
purchase of one automobile or other conveyance and/or basic 
entitlement to necessary adaptive equipment is denied.  


		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


 

